THEAYTORNEYGENERAL
                       OF      TEXAS

                      AUSTIN    11.   TEXAS
                      November 21, 1961

Dr. J. W. Edgar
Commissioner of Education
Austin, Texas
                                 Opinion No. WW- 1195
                                 Re:     Whether the phrase "par-
                                         ticipating in political
                                         affairs" used in Article
                                         2922-21a, Vernon's Civil
                                         Statutes, has reference
                                         to running and holding
                                         an office, or does it
                                         refer to campaigning for
                                         other candidates or both.
Dear Dr. Edgar:
          We have received your request for an opinion as
to whether the phrase "participating in political affairs"
as used in Article 2922-21a, Vernon's Civil Statutes,
includes running for and holding office, as well as
campaigning for other candidates, or both.
          The Court, in Reardon v. State, 4 Tex. App.
602, 611, (1878), stated:
          "The word participate is derived from
     two latin words, 'pars', meaning part, and
     'capiol, meaning to take; and hence it means
     to take part, to share in common with others."
          Words and Phrases, Volume 31, page 227, contains
the following definition:
          "The   word 'participate1 is not a word of
     art but a   word in common usage, meaning to have
     a part in   and to share the benefits of some
     action or   situation involving other persons."
          Webster's International Dictionary, Second Edition,
defines "political" as follows:
          "Of or pertaining to polity or politics,
     or the conduct of government, referring in the
     widest application to the judicial, executive,
     and legislative branches; of or pertaining to,
Dr. J. W. Edgar, Page 2 (W-1195)

    or incidental to, the exercise of the functions
    vested in those charged with the conduct of
    govertment; relating to the management of affairs
    . . .
         II
          . . .OP or pertaining to those who
    make a business or profession of pol.itics,
    or politicians in their partisan activities;
    as, he is actuated by merely political motives."
          The same authority defines "politics" as:
         "Political affairs viewed as a pro-
    fession, interest, or the like; as to enter
    politics, to discuss politics; the reforma-
    tion of politics."
          !'Jebsterls
                    International Dictionary, Second Edition,
also defines "affair" as:
          I,   .That which is done or is to be
     done; matter;
           ' '     concern; as, a difficult affa-Lr
     to manage; business of any kind, commercial,
     professional, or public; often in politics,
     as a man of affairs."
          In Walker v. United States, 93 F. 2d 383 (19x7),
the court states that:
          "The word 'affairs' is an inclusive
     term, bringing within its scope and meaning
     anything that a person might do."
          Article 2022-21a, Section8, paragraph 4, Vernon's
Civil Statutes, is quoted as followt:
          "NO school district, Board of Education,
     superintendent, assistant superintendent, prin-
     cipal, or other administrator shall directly or
     indirectly coerce any teacher to refrain from
     participating in political affairs in his
     community, state or nation."
          It is elementary that, in construing a statute,
the intention of the Legislature enacting it must, if
possible, be ascertained and carried into effect. In
Cockrell v. Robinson, 149 N.E. 871, (1925), the Supreme
Court of Ohio stated that:
          'In the construction of a statute, the
     primary duty of the court is to give effect to
     the intention of the Legislature enacting it.
     Such intention is to be sought in the language
Dr. J. W. Edgar,    Page   3   (WW-   11%)


     employed and the apparent purpose to be sub-
     served, and such a construction adopted which
     permits the statute and its various parts to
     be construed as a whole and give effect to
     the paramount object to be attained."
          Thus, the question here is the object of the
Legislature in enacting this statute which includes the
phrase, "participating in political affairs." Since there
is no restrictive language used in the section of the
statute under consideration, it is obvious that the phrase
is to be used in its broad sense and that it was the
intention of the Legislature that the expression, "par-
ticipating in political affairs" be all-inclusive and
comprehensive in its application. If a school teacher
should campaign for a person running for a public office
and solicit money for political campaigns or organizations
serving political causes, it would be highly inconsistent
for the Legislature to say to the same person that he
cannot serve as an officer of such political organization
or run for a public office and vice versa.
              In United States v. Goldenberg, 168 U.S. 95,
97, (1897),     the court states that:
          "legislatures are presumed to know the
     meaning of words and rules of grammar."
and in the case of State v. Cudahy Packing Co., 82 P.
833, 837, (1905), the court said:
          "The intention of any legislation must
     be inferred in the first place from the plain
     meaning of the words used. If this intention
     can be so arrived at, the courts may not go
     furth;r and apply other means of interpretation
     . . .
          Again, in the case of Osterhold v. Boston &
Montana C.C. & S. Mon. Co., 107 P. 499, 502 (1910),
this court said:                          _.
          "It is not allowable. . .when the words
     have a definite and precise meaning, to go else-
     where in search of conjecture in order to restrict
     or extend their meaning. Statutes should be read
     and understood according to the natural and most
     obvious import of the language, without resorting
     to subtle and forced construction for the purpose
     of either limiting  or extending their operation
     . . . 'A primary rule of construction is that the
Dr. J. 1J.Edgar, Page 4 (NW- 11%)

     Legislature must be assumed to have meant
     precisely what the words of the law, as
     commonly understood import; and this may be
     said to be the fundamental and controlling
     rule of construction.'"
          Applying the above principles, it is clear that
the words "participating in political affairs" are not
technical words at all, and none of them have acquired a
peculiar meaning in the law so they must be taken in their
ordinary sense and with the meaning commonly given to
them. The language used is plain, simple, and direct, and
we think it construes itself. The words were used to
convey but one meaning and that is that school teachers are
not to be restrained from participating in any political
affairs which would include running for and holding public
office campaigning for others or any activity involved
in the'orderly conduct of politics.
          There is no provision in Article 2922-21a, other
than the one quoted above, or a provision in any other
statute that we have been able to find, pertaining to
politics or political action on the part of teachers in
the public schools nor is there any history of such a
statute regarding this subject in relation tc teachers.
Therefore, we can find no justification whatsoever for
limiting the meaning of the words "participating in polit-
ical affairs" so as to exclude either running for or
campaigning for other candidates. The words "political
affairs," in their natural meaning would include any
oolitical affair that a person might wish to enter in the
>ield of politics whether the person wishes to vote in an
election, campaign for others running for office, or run
for office himself. It would be a forced construction of
these :oordsto limit their application to voting or
campaigning for others and deny the right to run for office.
Xe do not believe that any such conclusion was intended.
          Therefore, it is .svic?entthat the words "partic-
ipating in political affairs" in this statute are being
used in their usual sense and it is the opinion of this
office that the phrase is broad enough to include running
for and holding an office as well as campaigning for other
candidates running for political.offices, there being
nothing in the statute to restric~b this phrase.
                       S U M M A R Y
     The phrase "participating in political affairs"
Dr.   J. W. Edgar, page 5 (IWW-1195)

      as  usecl
              in Article 2922-21a, Vernon's Civil
      Statute is broad enough to include running
      for and holding
                    - nolitical
                      _         office as well as
      campaigning for other candidates running 3?or
      political ofl"ice,there being nothing in the
      statute to restrict this phrase.
                                 WILL
                                  .". WILSON



                              By Lola Barron Wilcox
                                 Assistant

1BW:kh
APPROVED:
OPINION COMXITTEE
W. V. Geppert, Chairman
Fary K. IGall
bJ.Ray Scruggs
W. 0. Shultz
Bob Shannon
REVIEUED FOR THE ATTORNEY GENERAL
By: Houghton Brownlee